—In an action, inter alia, to recover damages for goods sold and delivered, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated May 10, 1994, as granted the plaintiff leave to renew its motion for partial summary judgment and denied those branches of their cross motion which were to resolve certain issues in the defendants’ favor due to the plaintiffs allegedly willful failure to submit to an examination before trial, prohibit the plaintiff from opposing the defendants’ third affirmative defense, and strike the complaint pursuant to CPLR 3126.
Ordered that the order is affirmed insofar as appealed from, with costs.
*417The court did not improvidently exercise its discretion when it refused to impose sanctions pursuant to CPLR 3126, as the plaintiff had complied with discovery orders and requests (see, Ahroni v City of New York, 175 AD2d 789; Miller v Duffy, 126 AD2d 527).
The defendants’ remaining contentions are without merit. Sullivan, J. P., Altman, Hart and Friedmann, JJ., concur.